DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0274221 A1), in view of HUANG (CN 106370296 A).
As to claim 1: Yang discloses a display device (Fig. 15, “a display device 1500”; Abstract), comprising: 
a backlight circuit configured to be driven in response to a control signal (Fig. 15, “a backlight circuit 1560” configured to be driven in response to “a control signal Ssel”; ¶0101); 
a processing circuit electrically connected to the backlight circuit and is configured to generate a voltage signal and the control signal (Fig. 15, “a processing circuit 1540” electrically connected to the backlight circuit and is configured to generate a voltage signal and the control signal; ¶0100-0109, wherein the voltage signal is applied to a clock generation circuit); and 
a clock generation circuit electrically connected to the processing circuit to receive the voltage signal, wherein the clock generation circuit is configured to transmit a clock signal to the processing circuit according to the voltage signal, and the processing circuit is configured to adjust the control signal according to a clock frequency of the clock signal (Fig. 15, “a clock generation circuit 1520-1530” electrically connected to the processing circuit 1540 to receive the voltage signal, wherein the clock generation circuit is configured to transmit a clock signal to the processing circuit according to the voltage signal, and the processing circuit is configured to adjust the control signal according to a clock frequency of the clock signal; ¶0038-0041, 0101-0109).

As to claim 9: Yang discloses processing circuit comprises a correction data, the correction data comprises a frequency setting value, and the processing circuit is configured to correct the clock generation circuit according to the frequency setting value (Yang: Fig. 11, “a correction data 1130” comprises a frequency setting value, and the processing circuit is configured to correct the clock generation circuit according to the frequency setting value; ¶0086-0089).
As to claim 10: Yang discloses when the display device does not receive the ambient light, and the processing circuit determines that the clock frequency of the clock signal does not correspond to the frequency setting value, the processing circuit adjusts the voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value (Figs. 11, 15, the processing circuit adjusts the voltage signal so that the clock frequency of the clock signal corresponds to the frequency setting value; ¶0086-0107).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0274221 A1), in view of HUANG (CN 106370296 A), as applied to claim 1 above, and further view of ZHOU et al (CN 108550584 A).
As to claim 2: Huang discloses the at least one light-dependent electronic component exposed on a surface of the display device, and a threshold voltage of at least one light-dependent electronic component changes according to the ambient light (Abstract, ¶0009, 0014-0015, 0037).  
.
 
Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2011/0274221 A1), in view of HUANG (CN 106370296 A), ZHOU et al (CN 108550584 A), hereinafter Yangs, as applied to claim 3 above, and further view of Park et al (US 2013/0214831 A1).
As to claim 3: Yangs discloses the threshold voltage of the at least one transistor switch is decreases due to a change of the ambient light (Yang: the threshold 
Yangs does not expressly disclose when the threshold voltage of the at least one transistor switch is decreases due to a change of the ambient light, the clock frequency of the clock signal 2generated by the clock generation circuit increases. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13, a clock generation circuit comprises at least one transistor switch; ¶0061), wherein when the threshold voltage of the transistor is decreased, the clock frequency of the clock signal generated by the clock generation circuit increases (Figs. 5, 13,  when the threshold voltage of the transistor is decreased, the clock frequency of the clock signal generated by the clock generation circuit increases; ¶0007, 0029-0044, 0099-0103). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yangs when the threshold voltage of the at least one transistor switch is decreases due to a change of the ambient light, the clock frequency of the clock signal 2generated by the clock generation circuit increases as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).
As to claim 4: Yangs does not expressly disclose the clock generation circuit comprises a plurality of inverters connected in series. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13 show a clock 
As to claim 5: Yangs does not expressly disclose the clock generation circuit comprises a voltage-controlled oscillator. However, Park teaches a clock generation circuit comprises at least one transistor switch (Figs. 5, 13 show a clock generation circuit comprises a voltage-controlled oscillator). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Feng to have the clock generation circuit comprises a voltage-controlled oscillator as taught by Park. The motivation would have been in order to detect a voltage change and the clock generation circuit includes a supply insensitive pulse generator that generate a pulse signal based on a frequency-divided clock signal (Park: ¶0005).  
 As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Park further discloses claim limitation of the voltage-controlled oscillator is a ring oscillator (Figs. 5, 13 show the voltage-controlled oscillator is a ring oscillator). In addition, the same motivation is used as the rejection of claim 6.
As to claim 7: Claim 7 is a dependent claim of claim 5. The prior art Park further discloses claim limitation of the clock generation circuit further comprises a frequency 
As to claim 8: Claim 8 is a dependent claim of claim 5. The prior art Park further discloses claim limitation of the voltage-controlled oscillator comprises a cross couple circuit, the cross couple circuit comprises two transistor switches corresponding to each other, and a threshold voltage of one of the two transistor switches changes according to the ambient light (Figs. 5, 13 show a cross couple circuit, the cross couple circuit comprises two transistor switches corresponding to each other, and a threshold voltage of one of the two transistor switches changes according to the ambient light; ¶0045-0046). In addition, the same motivation is used as the rejection of claim 8.    
As to claim 10: wherein when the display device does not receive the ambient light, and the processing circuit determines that the clock frequency of the clock signal does not correspond to the frequency setting value, the processing circuit adjusts the voltage signal so that the clock frequency of the clock signal corresponds to the frequency 3setting value.

Response to Arguments
Applicant’s arguments filed on January 24, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIN LI/
Primary Examiner, Art Unit 2693